Title: To James Madison from Edward Savage, 5 June 1802
From: Savage, Edward
To: Madison, James


Letter not found. 5 June 1802, New York. Acknowledged in Daniel Brent to Savage, 8 June 1802 (DNA: RG 59, DL, vol. 14). Encloses two hundred Mediterranean passports and requests a remittance of $375 to procure the parchment necessary to complete the remainder. Brent had written to Savage on 14 May 1802 (ibid.) asking him to furnish one thousand Mediterranean passports, of which two hundred were “immediately requisite” and the remainder were to be sent “as soon afterwards as you conveniently can, the whole to be of the old Impression.” Brent wrote to Savage again on 7 July 1802 (ibid.), asking him to “lose no time in sending forward the remaining parcel.”
